Exhibit 23.2 DENNIS BROVARONE ATTORNEY AND COUNSELOR AT LAW 18 Mountain Laurel Drive Littleton, Colorado 80127 phone: / fax: April 21, 2010 Board of Directors China Media Inc. Re:Amended Registration Statement on Form S-1/A Gentlemen: I hereby consent to the incorporation of my opinion dated December 22, 2009 into the amended Registration Statement on Form S-1/A Amendment No. 2. I further consent to the reference to my firm under the heading “Legal Matters” in the amended Registration Statement. Sincerely, /s/Dennis Brovarone Dennis Brovarone
